Wheeler, J.
There was no error in the qualification, appended by the Court, to the charge first asked by the defendant. The Court might well have refused the charge. The proof of the betting of money by the defendant, upon the game charged to have been played upon the table, was proof sufficient, as against the party charged with the betting, that the table was at the time kept or exhibited for gaming.
The further charge asked was rightly refused, for the very sufficient reason that it neither was law, nor if law, was it warranted by the evidence. A single playing, or the playing of one unlawful game, was sufficient to constitute the table, for the time, a gaming table, within the meaning of the law, in as far as concerned the culpability of the parties concerned in the betting, whether with or without the consent of the owner or keeper of the table. But there was no proof to warrant the assumption, which the charge contained, that the playing was without the knowledge or consent of the keeper. The fair and reasonable presumption would be, that it was with his knowledge and consent, if that were material to make out the offence *412as against the parties playing and betting at the table. If the charge asked, therefore, had been good law, which it' was not, it was rightly refused, because not warranted by the evidence. There is no error in the charge and rulings of the Court, and the judgment is affirmed.
Judgment affirmed.